                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

    WINFRED M. JULY,                              :

           Plaintiff,                             :

    vs.                                           :   CIVIL ACTION NO. 18-0024-TFM-B

    TERMINIX INTERNATIONAL                        :
    COMPANY, LIMITED PARTNERSHIP,
                                                  :
           Defendant.
                                             ORDER

          Pending before the Court is the Report and Recommendation filed by the Magistrate Judge.

See Doc. 19, filed 11/6/18). After due and proper consideration of all portions of this file deemed

relevant to the issues raised, and there having been no objections filed, the Report and

Recommendation is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that

Defendant’s Motion to Dismiss (Doc. 8, filed 5/15/2018) is DENIED as moot without prejudice

to any arguments asserted.

          Additionally, the Court finds that the pleading entitled Motion to Amendedment Complaint

[sic] (Doc. 20, filed 11/20/2018) complies with the magistrate judge’s requirement from the Report

and Recommendation that Plaintiff file an amended complaint, and therefore, the pleading is

construed to be an amended complaint.1

          DONE and ORDERED this 28th day of December, 2018.

                                                      /s/ Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE


1
  The Court notes the Defendant’s Response in Opposition to Plaintiff’s Motion to Amend
Complaint (Doc. 22, Filed on 12/5/18); however, since the motion has been construed to be the
Plaintiff’s amended complaint, the Defendant is directed to filed a response in compliance with
the provisions of F.R.Civ.P. 15(a)(3) as opposed to an opposition to a motion. The timeline for
Defendant’s responsive pleading is triggered by the filing of this order.
                                           Page 1 of 1
